Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 claims that the spiral spring comprises two wound strips with three sections then provides details regarding the cross section of a middle section and a distal section. However, claim 6 does not detail what strip the middle section and distal cross sections are arranged from (for instance, the distal end of the first wound strip and the middle part of the second wound strip could be compared here). Appropriate correction is required. 
Claim 14 recites the limitations “the stator” and "the rotary drive" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. While the stator and the rotary device are defined in previous claims, claim 14 is taken to be dependent on claim 1 that does not define a stator and/or a rotor. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Rossi (US Pub No.: 2017/0202724).
Regarding claim 1, De Rossi (US Pub No.: 2017/0202724) would disclose a joint unit (being disclosed in the abstract, wherein an actuator for a joint is disclosed), in particular joint unit of a robot (the device is taken to be in the field of exoskeletons as per [0015], and [0022])  comprising in series connection: a rotary drive (being the actuator in [0028] that would drive a motion of a body part. The actuators of [0028] are taken to drive a rotation as a rotation of the ankle, hip and knee are disclosed in [0166]), -  a gear (a gear is assumed to be a part of a gear box, that is connected to a motor in [0239]) for transformation of the torque provided by the rotary drive (as the gearbox of [0239] is defined to be something like a transmission here, the gearbox would transmit a torque generated by the motor), wherein the gear comprises a gear input and a gear output (the input being the portion of 2201a in figure 22a that is attached directly to a motor 2201 with the output being the towards the disclosed pulley in [0239] which would be the rightmost end of 2201a in figure 22A)  wherein the gear input is mechanically coupled to the rotary drive (as per [0239], it is disclosed that the motor would connect to a pulley via a gearbox as well as the gearbox acting as a transmission for the motor. As such, a connection between the gearbox input and the motor is required), at least one spring element (being the spring disclosed in [0180] to [0181]) for at least partial storing of the torque provided by the gear output and/or of the torque provided by an external load applied to the joint unit (as per [0264], the spring member is disclosed as being attached to the gear boxes on the opposite end of the motor connection. In figure 22E, the spring would be connected to the gear output portion), wherein the spring element is mechanically coupled to the gear output (in figure 22E and [0264]), and a joint output which is mechanically coupled to the spring element for transmitting the torque realized by the rotary drive and/or stored by the spring element (being the rod that is connected to the timing belts 2273a and 2273b in [0264] that is connected to the springs in figure 22E. This would transmit the torque from the springs elsewhere. The Axel location is labeled in annotated figure 1).

    PNG
    media_image1.png
    344
    360
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 3, De Rossi would disclose a joint unit according to claim 1, wherein the joint output is realized as an axle, preferably a hollow axle (shown in annotated figure 1 where the spring 2279a would connect via an axel like member to a belt 2273a).
Regarding claim 5, De Rossi would disclose the joint unit according to claim 1, wherein the spring element is a spiral spring (disclosed in [0181]).
Regarding claim 6, De Rossi would disclose the joint unit according to claim 5, wherein the spiral spring comprises at least two wound strips (figure 17D with parts 1751 and 1761), particularly concentrically (within figure 17D, the strips appear to be concentric), wherein each comprising three sections along the longitudinal direction of the respective strip (which can be the rightmost, middle part, and  leftmost parts of 1751 and 1761a),  wherein a middle section provided between a center section arranged in the center part and a distal section arranged at a distal end has a cross section which is bigger than the cross sections of the center section and the distal section (the middle section of 1761a and a distal section at the distal (leftmost end) of 1751 would have a bigger cross section than the cross section of the center and distal section of 1761a). 
Regarding claim 7, De Rossi would disclose a joint unit according to claim 1, comprising a joint output angle sensing device (being the joint angle sensors disclosed in [0117] and figure 2A).
Regarding claim 11, De Rossi would teach a joint system, comprising at least two joint units (the actuator of the abstract in figure 22E has two motors (2275a and 2275b), two gearboxes (2277a and 2277b) and two springs (2279a and 2279b)) as claimed in claim 1, wherein the joint units are mechanically connected in series (shown to be arranged in series in figure 22E).
Regarding claim 12, De Rossi would teach a robot for manipulation and/or transportation, in particular for transportation of an object, comprising at least one joint unit as claimed in claim 1 (De Rossi discloses an exoskeleton with an actuator in the [0041]. Here, a person is considered to be an object that is being moved by the exoskeleton device).
Regarding claim 13, De Rossi would teach the robot for manipulation and/or transportation according to claim 12, wherein the robot is a driving robot and comprises at least one wheel (being the pulley that is disclosed in [0237] wherein a pulley is taken to be a type of wheel), and at least one joint unit (being the joint unit disclosed in the abstract as a motor with an equivalent motor disclosed in [0237]) or at least one joint system is connected or connectable to the wheel in order to drive the wheel (the motor is connected to the pulley in [0237]).
Regarding claim 15, De Rossi would disclose the method for manipulation and/or transportation, in particular for transportation of an object, in particular for moving a body (As per the abstract and [0042], a device with an actuator to move a person’s body is disclosed), wherein - a joint unit (being the actuator in the abstract) as claimed in claim 1 is provided, - energy is supplied to the rotary drive (power supply for an actuator is disclosed in [0101]), -  torque provided by the rotary drive is transformed by the gear (the torque generated by the actuator 2275a would be transformed by a gear in the gearbox 2277a in fig 22E), - the spring element is loaded by the torque provided by the gear (the spring 2279a is coupled to the other end of the gearbox 2277a in figure 22E and [0264]), - torque provided by the spring element is transmitted to the joint output (being the axel in annotated figure 1 above that connects the spring 2279a to the timing belt 2273a), - torque provided by the joint output is applied to the object such that the object is manipulated and/or transported (as the abstract discloses an actuator to move a joint with [0260] defining the device of figure 22E as a joint actuation platform, the device of figure 22E would be used to manipulate an object (being the user of the exoskeleton device) to then transport said object).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over De Rossi (US Pub No.: 2017/0202724) in view of Gilges (US Pub No.: 2018/0180154).
Regarding claim 2, De Rossi would teach the joint unit according to claim 1. However, De Rossi does not teach an instance wherein the gear is a strain wave gear. Instead, Gilges (US Pub No.: 2018/0180154) would disclose a strain wave gear (as per the abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the strain wave gear of Gilges into the gearbox of De Rossi for the purpose of allowing a “natural freedom from play” as per [0006] of Gilges, as well as the fact that strain wave gears are known for being lightweight and having reconfigurable gear ratios.
Regarding claim 8, De Rossi would teach the joint unit according to claim 1, wherein the rotary drive comprises a rotor and a position sensing device adapted to sense the angular position of the rotor.
Instead Gilges would teach an instance wherein the rotary drive comprises a rotor (being the rotor part 19 in an actuator in [0092]) and a position sensing device adapted to sense the angular position of the rotor (being the rotation angle sensor 27 in [0092] that is adjacent to the rotor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotation angle sensor and the rotor of Gilges into actuator of De Rossi for the purpose of providing a means to monitor the actuator (as disclosed in [0093]-[0094]).
Regarding claim 14, De Rossi would disclose a robotic exoskeleton system (as per the abstract and [0015]), comprising a joint unit (being disclosed in the abstract, wherein an actuator for a joint is disclosed) as claimed in claim 1 and two fixing devices for the fixation on body parts of mammals, particularly humans (being the calf attachments parts 2015a and 2015b in figures 20C, wherein an attachment to a human is shown in figure 20C)
However, De Rossi does not teach an instance, wherein the first fixing device is mechanically connected or connectable to the stator of the rotary drive and the second fixing device is mechanically connected or connectable to the rotor of the rotary drive. Instead, Gilges does teach an instance wherein the first fixing device is mechanically connected or connectable to the stator of the rotary drive (the stator defined in [0070])  and the second fixing device is mechanically connected or connectable to the rotor of the rotary drive (being the rotor defined in [0061]-[0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotor and stator of Gilges into the actuator motor of De Rossi for the purpose of providing a means to monitor the actuator (as disclosed in [0092]-[0094] wherein the actuator rotor of Gilges is disclosed to have a rotation angle sensor). Regarding the stator of [0089], incorporating a stator is taken to provide a general benefit to the actuator of De Rossi as stators are known in the art for being lightweight while still providing a high torque output for a joint. From here, it is argued that, as the rotor and stator are part of an actuator and would be incorporated into the device of De Rossi in place of the actuator, and as parts 2013c and 2013d in figure 20c are actuators as per [0225], it is argued that the rotor and stator of Gilges would be connected to the fixing devices of De Rossi when combined with the actuator of De Rossi.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US Pub No.: 2017/0202724) in view of Herr (US Pub No.: 2012/0283845).
Regarding claim 4, De Rossi discloses the joint unit according to claim 1.  However, De Rossi does not teach an instance wherein the rotary drive comprises a stator and the joint unit  comprises a connecting member provided on the stator.
Instead, Herr would teach an instance wherein the rotary drive comprises a stator and the joint unit comprises a connecting member provided on the stator (being the stator disclosed in [0016] with the connecting unit being in [0033], wherein the motor that comprises the stator is connected to a ball-screw transmission that is connected to an elastic element 108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate that stator of Herr into the joint unit actuator of De Rossi for the purpose of providing an actuator that would achieve “high-torque density with low winding resistance, thereby mitigating many of the typical disadvantages of using other high-torque motors in portable devices” as per [0034]. As De Rossi doesn’t detail the specifics of the joint actuator’s internals and as Herr provides a benefit to using a stator, it would be beneficial to incorporate a stator into De Rossi.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US Pub No.: 2017/0202724) in view of Mendel (US Pub No.: 2018/0051789).
Regarding claim 9, De Rossi discloses the joint unit according to claim 1. However, De Rossi does not disclose a gear output angle sensing device. Instead, Mendel (US Pub No.: 2018/0051789) would teach a gear output angle sensing device being the sensor unit in [0012] and [0041] that is disclosed as being able to sense a position or location of elements of a strain wave gear. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor unit of Mendel into the device of De Rossi by the gear system of De Rossi for the purpose of providing a means to determine forces or torques applied to the gear (as per [0041]). It stands to reason that this could be used to determine if an excessive force or torque is being applied to said gear.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over in Rossi (US Pub No.: 2017/0202724) in view of Kim (US Pub No.: 2011/0298309).
Regarding claim 10, De Rossi discloses the joint unit according to claim 1. However De Rossi does not teach a slip ring for the transmission of electrical signals and/or power between members of the joint unit that are movable with respect to each other.
Instead, Kim discloses a slip ring for the transmission of electrical signals and/or power between members of the joint unit that are movable with respect to each other (a slip ring for the delivery of power to a driving axel to supply an electric power is disclosed in [0018]. The device as a whole is for a joint actuator as per the abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the slip ring of Kim into the device of De Rossi to power the actuators of De Rossi in figure 22E as this would provide a means to connect the power supplies of [0101] of De Rossi into the actuators of De Rossi. The slip ring of Kim would also be beneficial as the ring will allow for a power transmission as the joint is being actuated (as per [0059], wherein the slip ring Is disclosed as being rotatable while maintaining electrical connections).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gayral (US Pub No.: 2018/0055712) teaches a lower leg exoskeleton joint with a gear arrangement in [0101]. Osaka (US Pub No.: 2016/0008983) teaches a robotic arm in figure 1 with a strain wave gear in [0044]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774